PEE CUEIAM.
*612Original proceeding. Application by the State of Montana on the relation of Milton Everett Hall for a writ of supervisory control based upon an order of the respondent District Court denying relator’s motion for a Bill of Particulars requested of the County Attorney to furnish relator accused by an information filed by the County Attorney with having, “at the County of Fergus, in the State of Montana, on or about the latter part of August, the exact date being unknown to the County Attorney, at this time, A. D. 1949,” with having committed the crime of statutory rape upon a named prosecutrix. Relator’s motion seeks to have the County Attorney supply the accused with the actual numerical date intended to be included in the “latter part of August, 1949” and with the specific time and place when and where the offense is alleged to have been committed, it being represented that the accused was previously charged by an information with having committed a like offense against the same prosecutrix, alleged to have been committed on a day certain in October, 1949, and after trial had before a jury duly impaneled in the respondent court, been found not guilty and acquitted.
The application is denied without prejudice to any of relator’s rights or those of his counsel to further seek the required information and particulars or to preserve his exception and make his objections and record in the proceedings and trial based on the charge.